NO. 07-08-0377-CR

NO. 07-08-0378-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



APRIL 15, 2009



______________________________





PETER CAUDILLO, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 64
TH
 DISTRICT COURT OF HALE COUNTY;



NOS. A12823-9710 AND A12824-9710; HON. ED SELF, PRESIDING



_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Peter Caudillo, 
pro se
, filed a notice of appeal of revocations of community supervision.  Appellant was placed on community supervision after being convicted of manufacture or delivery of a controlled substance in penalty group one.  Following revocation, the trial court sentenced appellant to two years incarceration in the State Jail Division of the Texas Department of Criminal Justice in each cause and assessed a $10,000 fine in cause number 07-08-0378-CR.  We dismiss these appeals for want of prosecution.

After appellant filed his notice of appeal, both the clerk and reporter filed motions for extension of time to file the record indicating that appellant had neither paid or made arrangements to pay for preparation of the records nor had designated the items to be included in the records in these causes.  We granted the clerk and reporter extensions of 30 days.  However, upon reaching the extended deadlines, we again received motions for extension from both the clerk and reporter which indicated that appellant had still not paid or made arrangements to pay for the record nor had designated the items to be included in the records.  We again granted the clerk and reporter extensions of 30 days.  In addition, by letters dated January 28, 2009 and January 30, 2009, this Court informed appellant of his failure to comply with the requirements of Texas Rule of Appellate Procedure 35.3 and gave him until March 3, 2009 to ensure that the records were filed with this Court or to file a certification from the clerk and reporter that appellant had complied with the rule.  
See
 
Tex. R. App. P.
 35.3(a)(2), (b)(2), (3).  Appellant was also notified, by these letters, that a failure to comply with the rule could result in the appellate court deciding those issues that do not require a reporter’s record, 
see
 
Tex. R. App. P. 
37.3(c), or dismissal of the appeals for want of prosecution, 
see
 
Tex. R. App. P. 
37.3(b).  To date, appellant has not responded to our letters nor have we received any indication from the clerk or reporter that appellant has taken appropriate action to comply with the requisites of the rule.  In fact, on March 4, 2009, this Court received a third request for extension of time to file the clerk’s record that again indicates that appellant has not paid or made arrangements to pay for preparation of the clerk’s record.

Because no clerk’s record has been filed in these appeals due to the fault of appellant and after this Court has afforded appellant reasonable opportunity to comply with the requisites, we now dismiss these appeals for want of prosecution.  
See
 Tex. R. App. P. 
37.3(b).



Mackey K. Hancock

Justice

Do not publish.